Name: 95/148/EC, ECSC, Euratom: Commission Decision of 8 March 1995 amending its Rules of Procedure
 Type: Decision
 Subject Matter: parliamentary proceedings;  EU institutions and European civil service;  politics and public safety;  European Union law
 Date Published: 1995-04-29

 Avis juridique important|31995D014895/148/EC, ECSC, Euratom: Commission Decision of 8 March 1995 amending its Rules of Procedure Official Journal L 097 , 29/04/1995 P. 0082 - 0083COMMISSION DECISION of 8 March 1995 amending its Rules of Procedure (95/148/EC, Euratom, ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 16 thereof, Having regard to the Treaty establishing the European Community, and in particular Article 162 (2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 131 thereof, HAS DECIDED AS FOLLOWS: Article 1 The Rules of Procedure are amended as follows: 1. The fourth paragraph of Article 10 is replaced by the following: 'A proposal on which no Member of the Commission has made a reservation and maintained it up to the time limit set for a written procedure shall be deemed to be agreed by the Commission. Proposals adopted shall be recorded in a day note which shall be noted in the minutes of the next meeting.` 2. Article 11 is replaced by the following: 'Article 11 The Commission may, provided the principle of collective responsibility is fully respected, empower one or more of its Members to take, on its behalf and under its responsibility, clearly defined management or administrative measures, including instruments preparatory to a decision to be taken by the Commission collectively at a later time. The Commission may also instruct one or more of its Members, with the agreement of the President, to adopt the definitive text of any instrument as defined in the first paragraph or of any proposal to be presented to other institutions the substance of which has already been determined in discussion. Decisions adopted by delegation procedure shall be recorded in a day note which shall be noted in the minutes of the next meeting. Powers conferred in this way may be subdelegated only as expressly provided in the enabling decision. The provisions of the first to fourth paragraphs shall be without prejudice to the rules concerning delegation in respect of financial matters or the powers conferred on the appointing authority and the authority empowered to conclude contracts of employment.` 3. Article 16 is replaced by the following: 'Article 16 Instruments adopted by the Commission in the course of a meeting shall be attached, in the authentic language or languages, in such a way that they cannot be separated, to the minutes of the meeting at which they were adopted. They shall be authenticated by the signatures of the President and the Secretary-General on the first page of the minutes. Instruments adopted by written procedure shall be attached, in the authentic language or languages, in such a way that they cannot be separated, to the day note referred to in Article 10. They shall be authenticated by the signature of the Secretary-General on the last page of the day note. Instruments adopted by delegation procedure shall be attached, in the authentic language or languages, in such a way that they cannot be separated, to the day note referred to in Article 11. They shall be authenticated by the signature of the Secretary-General on the last page of the day note. For the purposes of these Rules, "instruments" means any instrument as referred to in Article 14 of the ECSC Treaty, Article 189 of the EC Treaty or Article 161 of the Euratom Treaty. For the purposes of these Rules, "authentic language or languages" means all the official languages of the Communities in the case of instruments of general application and, in other cases, the languages of those to whom they are addressed.` Article 2 This Decision shall enter into force on 29 April 1995. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 8 March 1995. For the Commission The President Jacques SANTER